Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (US Pub. No. 20140215459 A1) in view of Leitao et al. (US Pub. No. 20190332411 A1).

As per claim 1, Tsirkin teaches the invention substantially as claimed including a method comprising:
receiving a request to migrate a virtual machine from a source host machine to a destination host machine (par. 0020 The source migration agent 120a of the source hypervisor 115a can receive a request from a host controller 125 to migrate virtual machine 110a from the source host 101a to the destination host 101b; par. 0028, Fig. 2);
mapping, by a hypervisor running on the source host machine, a first portion of a memory of the virtual machine to persistent … device [Storage Device 102A], wherein the persistent memory device is accessible by the source host machine and the destination host machine (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102; par. 0028 … the hypervisor can map memory of the virtual machine on the source host on a storage device; Fig. 1, Storage Device 102A accessible by both source host and destination);
responsive to determining that a time period to execute a synchronization operation with respect to the first portion of the memory by the persistent … device [Storage Device 102A] is below a threshold, stopping the virtual machine on the source host machine (par. 0020 Through detecting the time it takes to synchronize, the migration agent 120a can determine whether the time to synchronize is below a threshold, or if the time to flush the cache is below a threshold, as described below, or any other methods. When the time to synchronize is below a threshold (e.g., memory accesses are no longer significant), migration agent 120a can issue a command to stop 
starting the virtual machine on the destination host machine (par. 0024 After memory synchronization is complete, migration agent 120a can initiate the post-synchronize phase by issuing a command to suspend the virtual machine 110a at the source host 101a. The host controller 125 can instruct the destination host 101b to start a virtual machine 110b at any time before or during the post-synchronization phase).
Tsirkin does not expressly disclose a persistent memory device. 
However, Leitao teaches disclose a persistent memory device (par. 0025, scheduling server 104 controls the process of scheduling migration of state data, which corresponds to a current state of … server 106, to NVDIMM server 108 in response to scheduling server 104 scheduling … server 106 to shut down. NVDIMM server 108 is a hypervisor and contains a set of one or more NVDIMMs, such as NVDIMMs 116. NVDIMMs 116 may optionally include reserved area 118. Reserved area 118 represents a portion of NVDIMMs 116 specifically utilized for storing virtual machine process state information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin to incorporate a NVDIMM device as disclosed by Leitao because it would provide for faster access to state data the virtual machine.  This would result in faster migration of the virtual machine and reduced downtime. 

As per claim 2, Tsirkin teaches wherein determining that the time period to execute the synchronization operation is below the threshold further comprises: issuing 

As per claim 5, Tsirkin teaches mapping, by a hypervisor running on the destination host machine, a second portion of the memory of the persistent memory device to a local memory of the destination host machine (par. 0032 … hypervisor  can instruct a destination host machine to start a virtual machine at the destination host machine, to remove the mapping of the memory of the virtual machine on the storage device, and to map the memory for the virtual machine on the destination host machine on the storage device).

As per claim 6, Tsirkin teaches responsive to receiving the request to migrate the virtual machine from the source host machine to the destination host machine, re-mapping the first portion of the memory of the virtual machine to the persistent memory device (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102.).

As per claim 7, Tsirkin teaches wherein the persistent memory device is co-located with the source host machine or the destination host machine (par. 0017 … The storage device 102 can be located with the source host).

As per claim 8, Tsirkin teaches wherein the first portion of the memory of the virtual machine and a second portion of the memory of the virtual machine is mapped to a random-access memory (RAM) device (par. 0040, The example computer system 400 includes a processing device 402 … dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or DRAM (RDRAM)).

As per claim 9, it is a system having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as claim 1. Tsirkin further teaches a memory; and
a processing device coupled to memory (par. [0040] the example computer system 400 includes a processing device 402, a main memory 404). 

As per claim 10, it is a system having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as claim 2.

As per claim 13, it is a system having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as claim 5.

As per claim 14, Tsirkin teaches wherein the first portion of the memory of the 

As per claim 15, it is a system having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as claim 7.

As per claim 16, Tsirkin teaches the invention substantially as claimed including non-transitory computer readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform a method comprising:
receiving a request to migrate a virtual machine from a source host machine to a destination host machine (par. 0020 The source migration agent 120a of the source hypervisor 115a can receive a request from a host controller 125 to migrate virtual machine 110a from the source host 101a to the destination host 101b; par. 0028, Fig. 
identifying, by a hypervisor running on the source host machine, a first portion of memory of the virtual machine to be mapped to a persistent memory device [Storage Device 102A], and a second portion of memory of the virtual machine to be mapped to a random-access memory (RAM) device located on the source host machine, wherein the persistent memory device is accessible by the source host machine and the destination host machine; mapping, by the hypervisor running on the source host machine, the first portion of the memory of the virtual machine to the persistent memory device (par. 0020 … Hypervisor 115a can facilitate mapping the memory of the virtual machine 110a on the source host machine 101a to a storage device 102.) and the second portion of the memory of the virtual machine to the RAM device (par. 0020 … In one embodiment, migration agent 120a on hypervisor 115a can also cache at least a portion of memory of virtual machine 110a in a cache 140a on the source host machine 101a);
copying at least one memory page of the second portion of the memory to a local memory of the destination host machine (par. 0020 … migration agent 120a periodically performs a synchronization operation to synchronize the contents of the cache 140A with the mapped virtual machine memory on the storage device; par. 0024 … Subsequently, the remaining portion of the virtual machine state can be transmitted from the storage device 102 to the destination host 101b);
stopping the virtual machine on the source host machine (par. 0033 … the hypervisor can transmit the remaining state of the virtual machine to the storage device after the hypervisor enters a post-synchronize phase, where the destination host machine can retrieve the remaining state of the virtual machine from the storage 
starting the virtual machine on the destination host machine (par. 0024 After memory synchronization is complete, migration agent 120a can initiate the post-synchronize phase by issuing a command to suspend the virtual machine 110a at the source host 101a. The host controller 125 can instruct the destination host 101b to start a virtual machine 110b at any time before or during the post-synchronization phase).
Tsirkin does not expressly disclose a persistent memory device. 
However, Leitao teaches disclose a persistent memory device (par. 0025, scheduling server 104 controls the process of scheduling migration of state data, which corresponds to a current state of … server 106, to NVDIMM server 108 in response to scheduling server 104 scheduling … server 106 to shut down. NVDIMM server 108 is a hypervisor and contains a set of one or more NVDIMMs, such as NVDIMMs 116. NVDIMMs 116 may optionally include reserved area 118. Reserved area 118 represents a portion of NVDIMMs 116 specifically utilized for storing virtual machine process state information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin to incorporate a NVDIMM device as disclosed by Leitao because it would provide for faster access to state data virtual machine upon restart of the VM in the destination Host.  As a result it would decrease VM startup latency. 

As per claim 17, Tsirkin teaches stopping the virtual machine on the source host machine responsive to determining that a time period to execute a synchronization 

As per claim 18, Tsirkin teaches stopping the virtual machine on the source host responsive to determining that a time period to copy at least one memory page of the second portion of the memory of the virtual machine to the local memory of the destination host machine is below a second threshold (par. 0020 Through detecting the time it takes to synchronize, the migration agent 120a can determine whether the time to synchronize is below a threshold, or if the time to flush the cache is below a threshold, as described below, or any other methods. When the time to synchronize is below a threshold (e.g., memory accesses are no longer significant), migration agent 120a can issue a command to stop the virtual machine 110a on the source host machine 101a).

As per claim 19, it is a non-transitory computer readable storage medium having similar limitations as claim 2. Thus, claim 19 is rejected for the same rationale as claim 2.

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Leitao, and further in view of Tamir et al. (US Pub. No. 20130198312 A1).

As per claim 3, Tsirkin teaches translating the synchronization command to a … flush command (par. 0036 … the hypervisor can issue a command to synchronize or flush the cache to make sure the data on the cache is written to the storage device).
Tsirkin does not expressly teach remote direct memory access (RDMA) flush command.
However, Tamir teaches remote direct memory access (RDMA) flush command (page 15, claim 3 … the RDMA command to access the storage medium includes one of a flush command, a write command, a read command, a write uncorrectable command or a compare command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an RDMA protocol as set forth Tamir because it would facilitate direct memory access from memory of a first host system into another memory device of another host without involving operating system. This would have provided high-throughput and low-latency networking in such system.

As per claim 11, it is a system having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as claim 3.

As per claim 20, it is a non-transitory computer readable storage medium having .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Leitao, and further in view of Ely et al. (US Pub. No. 20070208849 A1).

As per claim 4, Tsirkin teaches wherein the metric reflects an … completion time period of … synchronization operations that were initiated by two or more synchronization commands (par. 0030 … the hypervisor can issue one or more synchronization commands and measure the amount of time taken to complete a synchronization commands; par. 0025 … circuitry may also be capable of translating the PCIe memory access command based on the memory mapping).
Tsirkin does not expressly a metric that reflects an average completion time period of two or more synchronization operations.
However, Ely teaches a metric that reflects average completion time period of two or more operations (par. 0009 … providing continuously updated completion time and an average completion time information for I/O commands). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tsirkin and Leitao to incorporate the method of updating a metric reflecting an average completion time as set forth by Ely because it would provide for efficiently updating the average completion time of synchronization operations in such system.

As per claim 12, it is a system having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20190258502 A1 teaches techniques for persistent memory virtualization.
U.S. Pub. No. 20180107605 A1 teaches computing apparatus and method with persistent memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195